Appeal from a judgment of the Chautauqua County Court (John T. Ward, J.), rendered June 25, 2007. The judgment convicted defendant, upon his plea of guilty, of course of sexual conduct against a child in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of course of sexual conduct against a child in the second degree (Penal Law § 130.80 [1] [a]). We conclude on the record before us that, contrary to the contention of defendant, his plea was knowing, voluntary, and intelligent (see generally People v Harris, 61 NY2d 9, 16-19 [1983]). Present—Scudder, P.J., Hurlbutt, Peradotto and Gorski, JJ.